Affirmed by unpublished PER CURIAM opinion.
■ Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raymond Edward Chestnut appeals the district court’s order denying relief on his motion for reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.